DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
Response to Amendment
	Claims 1, 5, 7, 10, and 12-15 are currently pending.  Claims 2-4, 6, 8, 9, and 11 are cancelled.  New claims 12-15 have been added.  The amended claims do overcome the previously stated 103 rejections.  However, upon further consideration, claims 1, 5, 7, 10, and 12-15 are rejected under the following new 103 rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 5, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 2014/0127594) in view of Angell et al (US 2007/0298326).
Regarding claims 1, 5, 13, and 15, Nakayama et al discloses a magnesium ion battery (magnesium secondary cell) comprising: a positive electrode, a negative electrode releasing magnesium ions, and an electrolyte solution (nonaqueous electrolyte), the electrolyte solution comprising a solvent and a magnesium salt dissolved in the solvent; wherein examples of the magnesium salt include magnesium perfluoroalkylsulfonyl imidate (Mg((Rf2SO2)2N)2, Rf is a perfluoroalkyl group (magnesium sulfonamide salt represented by formula (I)) ([0014],[0015],[0020],[0025],[0133] and claims 15 and 16).
However, Nakayama et al does not expressly teach a solvent being a mixed solvent comprising a sulfone-based solvent represented by formula (II) and an ether or thioether-based solvent represented by formula (III); or a solvent comprising a sulfone moiety and an ether or thioether moiety represented by formula (IV) (claims 1 and 5); a solvent comprising a sulfone moiety and an ether or thioether moiety represented by formula (IV) (claims 13 and 15).
Angell et al discloses nonaqueous electrolyte solvents including a non-symmetrical, non-cyclic sulfone, suitable for use in electric current-producing devices, that has the general formula: R1-SO2-R2 (formula (IV)), wherein R1 group is a linear alkyl group having 1 to 4 carbon atoms and R2 group is a linear alkyl group containing oxygen and having 1 to 4 carbon atoms; wherein examples of the R1 alkyl group include –CH3 (R5=C1 alkyl group), -CH2CH3 (R5=C2 alkyl group), -CH2CH2CH3 (R5=C3 alkyl group), -CH2CH2CH2CH3 (R5=C4 alkyl group); wherein examples of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nakayama electrolyte solution to include a solvent that has the general formula: R1-SO2-R2 (formula (IV)), wherein R1 group is a linear alkyl group having 1 to 4 carbon atoms and R2 group is a linear alkyl group containing oxygen and having 1 to 4 carbon atoms; wherein examples of the R1 alkyl group include –CH3 (R5=C1 alkyl group), -CH2CH3 (R5=C2 alkyl group), -CH2CH2CH3 (R5=C3 alkyl group), -CH2CH2CH2CH3 (R5=C4 alkyl group); wherein examples of the R2 oxygen containing alkyl group include –CH2OCH3 (R6=R7-(O-CH2CH2-)m-OR8, wherein R7=CH2, m=0, R8=methyl), –CH2CH2OCH3 (R6=R7-(O-CH2CH2-)m-OR8, wherein R7=CH2CH2, m=0, R8=methyl), -CH2CH2OCH2CH3 (R6=R7-(O-CH2CH2-)m-OR8, wherein R7=CH2CH2, m=0, R8=ethyl), -CH2CH2OCH2CH2OCH3 (R6=R7-(O-CH2CH2-)m-OR8, wherein R7=CH2CH2, m=1, R8=methyl), -CH2CH2OCH2CH2OCH2CH2OCH3 (R6=R7-(O-CH2CH2-)m-OR8, wherein .
   
Claims 1, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (US 2014/0127594) in view of Angell et al (US 6245465).
Regarding claims 1, 5, 12, and 14, Nakayama et al discloses a magnesium ion battery (magnesium secondary cell) comprising: a positive electrode, a negative electrode releasing magnesium ions, and an electrolyte solution (nonaqueous electrolyte), the electrolyte solution comprising a solvent and a magnesium salt dissolved in the solvent; wherein examples of the magnesium salt include magnesium perfluoroalkylsulfonyl imidate (Mg((Rf2SO2)2N)2, Rf is a perfluoroalkyl group (magnesium sulfonamide salt represented by formula (I)) ([0014],[0015],[0020],[0025],[0133] and claims 15 and 16).
However, Nakayama et al does not expressly teach a solvent being a mixed solvent comprising a sulfone-based solvent represented by formula (II) and an ether or thioether-based solvent represented by formula (III); or a solvent comprising a sulfone moiety and an ether or thioether moiety represented by formula (IV) (claims 1 and 5); a solvent being a mixed solvent comprising a sulfone-based solvent represented by formula (II) and an ether or thioether-based solvent represented by formula (III) (claims 12 and 14).
Angell ‘465 discloses nonaqueous electrolyte solvents comprising a non-symmetrical, non-cyclic sulfone of the general formula: R1-SO2-R2 (formula (IV)), wherein R1 and R2 having 1 to 4 carbon atoms, wherein a preferred embodiment of the 2 alkyl group and R2=C1 alkyl group); and further comprises a liquid electrolyte including carbonates, N-methyl acetamide, acetonitrile, … glymes, wherein examples of suitable glymes include tetraethyleneglycol dimethyl ether (formula (III), wherein R3=methyl, n=4, Y1 and Y2 = O, R4=methyl); wherein the electric current producing device is a battery comprising an anode having a metal selected from the Group IA and Group IIA metals (Mg) (col. 5, lines 8-27, col. col. 6, lines 36-46, col. 7, lines 10-21).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Nakayama electrolyte solution to include nonaqueous electrolyte solvents comprising a non-symmetrical, non-cyclic sulfone such as ethylmethyl sulfone and a co-solvent in order to utilize an electrolyte solvent with improved safety and is capable of withstanding cell overcharge (col. 11, lines 47-49).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Angell et al indicates that tetraethyleneglycol dimethyl ether is a suitable material for use as a liquid electrolyte co-solvent.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use tetraethyleneglycol dimethyl ether.

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al in view of Angell ‘465 as applied to claims 1 and 5 above, and further in view of Doe et al (US 2014/0099557).  

Doe et al discloses a nonaqueous electrolyte solution comprising at least one organic solvent, wherein examples of the organic solvent include diglyme and triglyme (ether solvent represented by formula (III)) ([0018],[0026]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Doe et al indicates that diglyme or triglyme is a suitable material for use as a solvent in the electrolyte solution.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use diglyme or triglyme.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7, 10, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729